Citation Nr: 0004956	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral hallux 
valgus with post-operative bunions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1983 
to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which, in part, denied the veteran's 
claims for bilateral knee disorder and bilateral hallux 
valgus with post operative bunions.  A notice of disagreement 
was received in March 1998, a statement of the case issued in 
April 1998, and a substantive appeal was received in April 
1998.


FINDINGS OF FACT

1.  The veteran suffers from chronic bilateral knee 
disability which had its inception during his period of 
active military service.

2.  The veteran suffers from hallux valgus deformity and 
residuals of bunionectomies which either had its inception 
during his active military service, or preexisted service and 
increased in severity during his active military service


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorder was incurred in his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's bilateral hallux valgus, with residuals of 
bunionectomies, was incurred or aggravated in his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In this regard, the Board notes 
that both disabilities at issue are documented in the service 
medical records and there are current medical diagnoses.  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  38 
U.S.C.A .§ 5107(a). 

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).

Bilateral Knee Disability

Service medical records reflect numerous instances in which 
the veteran injured both of his knees.  He was eventually 
diagnosed with prepatellar bursitis.  He was placed on 
several temporary profiles due to problems with his left knee 
and was placed on a permanent profile in March 1995 due to 
problems with his right knee.  At separation from service, 
limited range of motion of the left knee was noted.  The 
veteran separated from service in April 1995.

In April 1997, the veteran had a VA general medical 
examination.  On examination, moderate laxity of both knees 
was noted.  X-rays did not reveal any abnormalities.  
Diagnosis was moderate bilateral joint laxity of the knees.  

VA medical records show that the veteran has received 
periodic treatment for his knees.  A magnetic resonance 
imaging (MRI) scan was performed of the left knee in March 
1998, revealing narrowing of the left knee joint space with 
evidence of degenerative changes involving the left medial 
and lateral menisci.

In summary, the veteran had numerous injuries in service, was 
diagnosed in service with disorders of the knees, and he is 
currently diagnosed with moderate laxity of the bilateral 
knees.  Given the close proximity in time between the 
inservice findings of knee problems and the post-service 
diagnoses of bilateral knee disability, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that entitlement to service connection is warranted for 
bilateral knee disability. 

Bilateral hallux valgus

At the veteran's enlistment examination in May 1983, he had 
no complaints of foot problems and no foot abnormalities were 
noted.  An October 1985 service medical record states that 
the veteran complained of painful bunions since April 1985 
after breaking in new boots and that the pain was aggravated 
on running and long walking.  November 1985 x-rays reveal 
hallux valgus deformities.  Thereafter the veteran was 
treated on numerous occasions for problems with his feet, at 
various times receiving a diagnosis of plantar tendonitis.  
He continued to experience bunions and other foot problems 
throughout service, particularly with the wearing of boots.  
At his separation examination in February 1995, the veteran 
noted a history of deformities and bunions of both feet.

At the VA examination in April 1997, x-rays showed bilateral 
hallux valgus. VA records show that the veteran was treated 
on numerous occasions for problems with his feet.  In March 
1998 he underwent bunionectomies of both feet, which healed 
satisfactorily.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") has held that the presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991).

The RO found that the veteran's hallux valgus was a pre-
existing congenital deformity.  However, the record does not 
contain medical evidence that the veteran's hallux valgus is 
congenital, nor is there medical evidence of record to the 
effect that hallux valgus may not be acquired.  In any event, 
the Board need not determine the medical nature of hallux 
valgus since even if the veteran's hallux valgus pre-existed 
service, it was asymptomatic until April 1985, approximately 
one and half years after the period of service began, when 
the veteran began to experience pain and bunions.  He has 
continued to experience such symptoms until the present.  
Thus, it appears that the veteran's bilateral hallux valgus 
either had its inception in service or, if preexisting, 
increased in severity during service, thus establishing 
aggravation.  In either case, service connection for 
bilateral hallux valgus to include residuals of the 
bunionectomies is warranted.


ORDER

Entitlement to service connection for bilateral knee 
disability is warranted.  Entitlement to service connection 
for bilateral hallux valgus with residuals of bunionectomies 
is warranted.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

